Citation Nr: 1040733	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In July 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  The 
hearing transcript is associated with the claims folder.

At his hearing in July 2010, the Veteran submitted new evidence 
with a waiver of RO review of this evidence in the first 
instance.  Thus, the Board may proceed with appellate review of 
this evidence.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas, such as work, family 
relations, judgment, thinking and mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities, near-continuous depression affecting the 
ability to function effectively, difficulty in adapting to 
stressful circumstances and inability to establish and maintain 
effective relationships.

2.  Since September 3, 2007, the Veteran's service-connected PTSD 
has rendered him unable to secure or follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2010).

2.  Since September 3, 2007, the criteria for entitlement to TDIU 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the claimant must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the claimant (SOC), and finally, the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

The Veteran has appealed the RO's November 2007 rating decision 
which assigned an initial 50 percent rating for PTSD.  At his 
hearing in July 2010, the Veteran specifically alleged his 
entitlement to TDIU and submitted a VA Form 21-8940 for 
consideration.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities which is part 
of a pending claim for increased compensation benefits.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of 
entitlement to TDIU is not a free-standing claim which must be 
pled with specificity).

In light of the Veteran's allegations and principles enunciated 
in Rice, the Board will also address the issue of the Veteran's 
entitlement to TDIU for any time during the appeal period.  The 
Board will list the TDIU issue as a separate claim for 
administrative purposes.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Veteran's PTSD is currently assigned a 50 percent rating 
under DC 9411.  See 38 C.F.R. § 4.130.  This rating contemplates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran filed his original service connection 
claim in July 2004.  In support of his claim, the Veteran 
submitted an April 2004 evaluation by the VetCenter.  It was 
noted that the Veteran had been referred by his fellow co-workers 
due to his increased stress over the last several years.  
Symptomatology included drinking beer to alleviate sleep 
difficulties, nightmares when not drinking, intrusive Vietnam 
thoughts, and distress triggered by current war events.  

Mental status examination was significant for an anxious manner, 
tense motor activity, and impaired judgment.  Educationally, the 
Veteran had obtained a bachelor's degree in political science 
before being hired by the U.S. Postal Service in 1978, where he 
had worked for more than 25 years.  The Veteran had never married 
and had no children.  Leisure activities included occasionally 
betting at the track.  The examiner concluded that the Veteran 
fully met the criteria of PTSD and had self-medicated 
hyperarousal symptoms by using alcohol.  The Veteran was also 
noted to have employment stress.  A GAF score of 48 was assigned.

A VA Form 21-8940 reflects that the Veteran last worked as a 
clerk with the U.S. Postal Service on September 3, 2007.  He had 
been earning $4,000 per month, and was now receiving pension 
benefits.

The Veteran underwent VA Compensation and Pension (C&P) 
examination in November 2007.  The Veteran further reported being 
a functional alcoholic which had been a significant factor in not 
getting married.  He had not dated in the last 10 years.  The 
Veteran was estranged from his three sisters, but maintained 
frequent contact with two of his brothers and frequently visited 
his father.  The Veteran was retired with no firm plans other 
than traveling more.  His main hobbies included playing golf with 
friends or family as well as low wager betting at the racetrack 
on a regular basis.  

On mental status examination, the Veteran was fully oriented.  He 
presented as appropriately groomed and made good eye contact.  
Speech showed normal rate and rhythm.  There was no apparent 
impairment of thought processes or communication.  The Veteran 
was responsive to questions with linear and logical thoughts.  
There were no signs of a thought disorder.  The Veteran did not 
voice any fixed delusional beliefs but did report a general 
distrust of people.  Affect and mood appeared euthymic.  The 
Veteran denied current suicidal or homicidal ideation.  Thought 
content was appropriate.

The VA examiner diagnosed chronic alcohol dependence and chronic 
PTSD.  The Veteran was described as manifesting mild re-
experiencing and arousal symptoms.  He had somewhat more 
pronounced avoidance symptoms which caused clinically significant 
distress and impairment in social functioning.  The Veteran had a 
current GAF score of 50 with the lowest GAF score of 48 for the 
past year.  The examiner opined that the Veteran's current 
substance abuse was independent of his PTSD problems.  However, 
the examiner stated that the Veteran's war experiences and sleep 
disturbance certainly played a chronic factor in exacerbating the 
severity of the alcohol abuse symptoms.

A September 2008 private psychosocial assessment report 
additionally reported that the Veteran searched his backyard when 
returning from home, compulsively looking for dead bodies.  In 
his employment with the U.S. Postal Service, the Veteran had been 
very angry and had many conflicts with co-workers.  He had 
retired because he felt that he was going to work to harass 
customers for his own entertainment, which he realized was pretty 
unhealthy.  The Veteran did not want to take any medications.  He 
had major trust issues, even with family members.  The Veteran 
was in good contact with his brothers and father, but seldom 
socialized or left the house.  He had no computer.  The Veteran 
held his anger in.  He had poor sleep with nightmares about 
combat, dead bodies, airplanes falling out of the sky and being 
trapped in a building.  The Veteran had an exaggerated startle 
response to any loud noise.  The Veteran described himself as 
having no social life.  He had not dated a woman in 10 years, 
avoided crowds and would not stand in lines.  He reported 
flashbacks, intrusive thoughts of helicopter sounds, and the 
smell of diesel fuel reminded him of burning fecal material in 
Vietnam.  

The private psychologist provided diagnoses of chronic, combat-
related PTSD, combat-related major depressive disorder, and 
dysthymic disorder.  A GAF score of 48 was assigned, which 
represented major impairment in interpersonal, social and 
vocational functioning.  It was noted that the Veteran manifested 
the classic PTSD symptoms such as combat nightmares, exaggerated 
startle response, social isolation, and flashbacks.  The examiner 
opined that the Veteran was currently unemployable and was unable 
to work with other people due to his inability to deal with co-
workers, supervisors and members of the public.  The Veteran was 
described as living a hermit-like existence, minimally 
interacting with others.  He remained paranoid, hypervigilant and 
on-guard.

A September 2009 cardiologist statement opined that the Veteran's 
supraventricular tachycardia was being aggravated by his PTSD.  
However, a VA C&P examiner in October 2009 found no evidence of 
aggravation indicating that the Veteran's alcohol use could cause 
the condition.

A September 2009 treatment summary from the VetCenter indicated 
that the Veteran's PTSD was manifested by major social 
impairment, anxiety, very poor nutritional habits and self-
medication by alcohol.

A June 2010 treatment summary from the VetCenter indicated that 
the Veteran's PTSD was manifested by serious levels of impairment 
as indicated by his social isolation, anxiety, depression, poor 
nutrition, and alcohol dependence.  The Veteran had periods of 
prolonged isolation, staying in his home for several days and 
seldom eating.  The Veteran was recommended for a residential 
treatment program.

A June 2010 examination report from a private psychologist 
indicated that the Veteran had been referred for evaluation by 
his cardiologist due to anxiety and depression.  The cardiologist 
reported additional problems of supraventricular tachycardia and 
nutritional deficits.  The psychologist diagnosed the Veteran 
with PTSD manifested by consistent nightmares, social withdrawal, 
hypervigilance, increased startle response, insomnia and profound 
feelings of sadness and guilt.  The Veteran reported that his 
anxiety became unbearable without use of alcohol.

At the Travel Board hearing in July 2010, the Veteran described 
having an extremely difficult time coping with his PTSD symptoms.  
He felt like a prisoner in his own house, didn't have friends, 
and had a difficult time with family members at times.  He had 
some suicidal thoughts, which he had found difficult to discuss 
with his treating physicians.  At times, his depression became so 
severe he could not think straight.  The Veteran spent a lot of 
his time in bed, but did not get any restful sleep.  He also felt 
that his PTSD rendered him unemployable.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a 70 percent rating for PTSD have been met 
for the entire appeal period.  In this respect, the Board finds 
that the Veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas, such as work, family 
relations, judgment, thinking and mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities, near-continuous depression affecting the 
ability to function effectively, difficulty in adapting to 
stressful circumstances and inability to establish and maintain 
effective relationships.

As noted above, VA regulations do not require that all cases show 
all findings specified by the Rating Schedule to warrant the next 
higher rating.  38 C.F.R. § 4.7.  Furthermore, as held in 
Mauerhan, the symptoms listed in VA's general rating formula for 
mental disorders only serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a particular 
rating.  

The private and VA clinicians have consistently evaluated the 
Veteran's impairment of psychological, social, and occupational 
functioning as being serious in degree, as reflected in GAF 
scores ranging from 48 to 50.  The Veteran has expressed some 
inconsistencies regarding the extent of his social isolation, but 
has also reported difficulty in discussing his PTSD disability.  
When all factors are considered including the Veteran's credible 
testimony, the Board finds, by resolving reasonable doubt in 
favor of the Veteran and applying the principles of 38 C.F.R. 
§ 4.7, that the criteria for a 70 percent rating have been met 
for the entire appeal period.  The claim, therefore, is granted 
to this extent.

The Board further finds that the criteria for a 100 percent 
schedular rating for PTSD have not been met for any time during 
the appeal period.  It is not argued, or shown, that the Veteran 
has experienced symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own name.

Overall, the clinical finds in this case do not demonstrate total 
occupational and social impairment due to PTSD.  Notably, the 
Veteran maintains contacts with his family members and, during 
the appeal period, has reported golfing with friends.  The Board 
places greater probative weight to the findings of the private 
and VA clinicians than any lay assertions by the Veteran, as they 
have greater expertise in evaluating a psychiatric disorder.

However, the issue still remains as to whether the Veteran's 
service-connected PTSD nevertheless prevents him from obtaining 
and maintaining substantially gainful employment.  TDIU may be 
assigned where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that certain 
schedular percentages have been met.  38 C.F.R. § 4.16(a).  As a 
result of the decision above, the Veteran PTSD is rated as 70 
percent disabling which renders him eligible for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines substantially 
gainful employment as "employment at which non-disabled 
individuals earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, but 
factors such as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).

As indicated above, the Veteran reports last working full-time on 
September 3, 2007 with his income level of $53,000 clearly 
exceeding the poverty level for a Veteran with no dependents.  As 
such, the Veteran does not meet the TDIU criteria prior to 
October 1, 2007.  Faust v. West, 13 Vet. App. 342 (2000).

As indicated above, the Veteran has an educational history of 
earning a bachelor's degree in political science and has worked 
his entire career with the U.S. Postal Service.  He earned 
approximately $53,000 per year.  He retired prior to his 
eligibility for Social Security retirement benefits, and reports 
retiring due to his PTSD symptomatology.  

Since September 3, 2007, the Veteran has not returned to work or 
earned any income.  The statements and testimony from the Veteran 
attribute his diminished industrial capacity to the effects of 
service-connected PTSD.  A private psychologist opinion in 
September 2008 found that the Veteran's PTSD rendered him 
unemployable due to his inability to deal with co-workers, 
supervisors and members of the public.  There is no specific 
opinion indicating that the Veteran can perform substantially 
gainful employment.  Notably, the Veteran is described as living 
a hermit-like existence and being socially isolated for days at a 
time.  

As a result of this decision, the Veteran holds a 70 percent 
rating for PTSD which, in and of itself, suggests that the 
Veteran retains very little residual industrial capacity due to 
PTSD.  Resolving reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's PTSD has rendered him unable to 
secure or follow substantially gainful employment since September 
3, 2007.  38 U.S.C.A. § 5107.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon 
the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors 
as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected PTSD has had on his activities of work 
and daily living.  In the Board's opinion, all aspects of the 
Veteran's PTSD impairment are adequately encompassed in the 
assigned 70 percent schedular rating.  Notably, the Veteran 
essentially argued that he met the criteria for a 70 percent 
rating which is the same finding by the Board in this decision.  
The Board finds no unusual aspects of his PTSD disability not 
addressed in the schedular criteria.  Furthermore, the Board has 
awarded a TDIU rating effective September 3, 2007.  Prior to 
September 3, 2007, the Veteran was maintaining substantially 
gainful employment (as defined by VA).

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the service-connected PTSD 
disability at issue, that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for a 70 percent schedular rating for PTSD 
have been met for the entire appeal period.  Furthermore, the 
criteria for entitlement to TDIU have been met effective 
September 3, 2007.  The benefit-of-the-doubt rule has been 
applied in the Veteran's favor, but the preponderance of the 
evidence is against any further compensation.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, the Veteran is challenging the initial evaluation assigned 
following a grant of service connection for PTSD.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Notably, per the Rice decision, the Veteran's PTSD claim also 
includes a claim of entitlement to TDIU.  The Veteran has not 
been given a specific notice regarding TDIU.  However, per the 
request of this Veterans Law Judge, the Veteran did submit a VA 
21-8940 (Veteran's Application for Increased Compensation Based 
Upon Unemployability) which contains all necessary information to 
substantiate the claim.  The Board has granted these benefits 
effective to September 3, 2007, which is the date that the 
Veteran retired from the U.S. Postal Service.  Prior to that 
time, the Veteran was earning $4,000 per month which 
substantially exceeds the poverty threshold and, as a matter of 
law, precludes a TDIU award.  38 C.F.R. § 4.16(a).  Thus, no 
prejudice accrues to the Veteran for any notice deficiency on the 
TDIU aspect of the claim.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRS) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, VA clinical 
records and private clinical records.  The Veteran has not 
reported obtaining Social Security Administration benefits.  The 
Veteran has also not referred to any additional, unobtained, 
available, relevant evidence.
The Veteran was afforded VA examination to evaluate the severity 
of his PTSD in November 2007.  This examination report was 
supplemented by private examination reports dated September 2008, 
September 2009, and June 2010.  The VA benefits system does not 
favor the opinion of a VA examiner over a private examiner, or 
vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating 
physician rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the requirement 
of being sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  
The Board finds that the private examination reports, in their 
totality, contain the necessary findings to decide this case. 

Since the last examination report received in June 2010, the 
Board does not find that the lay or medical evidence suggests an 
increased severity of symptoms to the extent that a 100 percent 
schedular rating for PTSD may still be possible, particularly 
given that a TDIU rating has been assigned.  Thus, there is no 
duty to provide further medical examination on the PTSD rating 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating for PTSD is granted.

Entitlement to TDIU is granted effective September 3, 2007.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


